DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on February 28, 2022.
Claim(s) 1-23, 27, 35, and 43 have been canceled.
Claim(s) 24-26, 28-34, and 36-42 are currently pending and have been examined. 
This action is made Final.
The examiner would like to note that this application is now being handled by examiner John Preston.

 Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the claim as a whole integrates any alleged judicial exception into a practical application of the exception.  Examiner disagrees.  All of the additional limitations that could possibly integrate the judicial exception into a practical application only serve to generally link the abstract idea to a computer environment.  Furthermore, the additional limitations do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality.  Therefore, Examiner finds Applicant’s argument non-persuasive.   
Applicant argued that Examiner’s 101 rejection was improper because the present application addresses problems with known electronic bill payment systems.  Specifically, the need to handle large volumes of manually input data, compare each instance of the input data to a very large database of known billers, and the failure of known systems to match imperfectly input information to the appropriate entry in a biller database.  Examiner disagrees.  The claimed invention merely uses generic computer components as a tool to handle large volumes of data and make comparisons in order to implement an abstract idea, which is not indicative of an integration into the practical application of addressing problems with known electronic bill payment systems.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because Applicant’s claimed invention enables matching in a short time frame.  Examiner disagrees.  The ability of the claimed invention to perform matching in a short time frame is a product of the computer system (i.e. tool) used to implement the abstract idea.  Merely using a computer as a tool to perform an abstract idea is not indicative of patent eligible subject matter.  The functioning of the computer has not been shown to be improved.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because Applicant’s claimed invention addresses the known problem handling a high volume of input data and the need to timely determine a result.  Examiner disagrees.  As explained above, handling a high volume of input data and timely determining a result is a product of the computer system (i.e. tool) used to implement the abstract idea.  Merely using a computer as a tool to perform an abstract idea is not indicative of patent eligible subject matter.  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that Examiner’s 101 rejection was improper because Applicant’s claimed invention is an unconventional combination of features in comparison to the state of the art.  Examiner disagrees.  Applicant has not shown how the alleged unconventional combination of features applied or used the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that the prior art does not teach or suggest the distribution of processing in a node-based architecture.  Examiner disagrees.  The Ma reference teaches the distribution of processing in a node-based architecture (see Ma:  Fig. 2.  The switch (item 22) and interfaces (items 20A – 20N) represent the distribution of processing in a node-based architecture.  Therefore, Examiner finds Applicant’s argument non-persuasive.     
With regards to Applicant’s arguments related to the PTAB decision, PTAB decisions are case specific and cannot be used to create the basis for an argument unless the decision is precedential.

Affidavit or Declaration under 37 CFR 1.132
The affidavit under 37 CFR 1.132 filed February 28, 2022 is insufficient to overcome the rejection of claim 24 based upon 35 USC § 101 and 35 USC § 103, as set forth in the last Office action because it refers only to the system derived in the above reference application and not to the language of the individual claims of the application.  Thus there is no showing that the evidence is commensurate in scope with the claims.  See MPEP 716.  To be of probative value, objective evidence must be factually supported by an appropriate declaration and arguments cannot take the place of evidence in the record. :  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 24-26, 28-34, and 36-42 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 24-26, 28-34, and 36-42 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 24 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 32 and product Claim 40.  Claim 24 recites the following limitations:

a gateway processor programmed to communicate with an originator of each of the input files; a load balancer programmed to receive the input files from said gateway processor and distribute portions of each received input file to one of a plurality of node- cluster nodes; a node cluster comprising a cluster database and said plurality of node-cluster nodes, each node-cluster node of said plurality of node-cluster nodes programmed to execute: an inbound process programmed to: receive respective portions of the input files routed through the load balancer; extract input data records from the input file, each of the input data records comprising data for a plurality of input fields; and store the input data records in said cluster database; and a core process; a warehouse database storing a plurality of destination records, each of the destination records comprising data for a plurality of destination fields, wherein the plurality of destination fields correspond to the plurality of input fields; and 221652-01273 PATENT a warehouse node programmed to execute a matching engine programmed to access the stored input data records in said cluster database and, for each stored input data record: compare the data in the plurality of input fields to the data in the destination fields of each of the destination records; generate a match score for each of the destination records based on the comparison of the data; generate a list of candidate destination records by ranking the match score for each destination record; and transmit the list of candidate destination records and the corresponding match scores to the cluster database, wherein the stored input data record is updated to include the list of candidate destination records and the corresponding match scores; wherein the core process of said each node-cluster node of said plurality of node- cluster nodes is programmed to, for each updated stored input data record: compare, for each of the candidate destination records, a format of the data in at least one of the input fields to a mask associated with the corresponding destination field; adjust the match score of the candidate destination record based on the comparison to the mask; generate an output record including the data from the destination fields of the candidate destination record having the highest adjusted match score; and transmit the output record to the gateway processor.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations to “compare the data in the plurality of input fields to the data in the destination fields of each of the destination records; generate a match score for each of the destination records based on the comparison of the data; generate a list of candidate destination records by ranking the match score for each destination record; compare, for each of the candidate destination records, a format of the data in at least one of the input fields to a mask associated with the corresponding destination field; adjust the match score of the candidate destination record based on the comparison to the mask; and generate an output record including the data from the destination fields of the candidate destination record having the highest adjusted match score” recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The gateway processor, load balancer, plurality of node-cluster nodes, cluster database, warehouse database, and warehouse node programmed to execute a matching engine in Claim 24 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 32 and 40 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of storing, in the warehouse database, a plurality of destination records, each of the destination records comprising data for a plurality of destination fields; and receiving, at the gateway processor from an originator, the input file; receiving, by an inbound process of the at least one node-cluster node, the input file routed through the gateway processor; extracting, by the inbound process, input data records from the input file, each of the input data records comprising data for a plurality of input fields, wherein the plurality of input fields correspond to the plurality of destination fields; storing, by the inbound process, the input data records in the cluster database; distributing portions of each received input file to one of a plurality of node-cluster nodes via a load balancer; transmitting, by the matching engine, the list of candidate destination records and the corresponding match scores to the cluster database, wherein the stored input data record is updated to include the list of candidate destination records and the corresponding match scores; and transmitting, by the core process, the output record to the gateway processor.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 24, 32, and 40 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 24, 32, and 40 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 25-26, 28-31, 33-34, 36-39, and 41-42 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 24-26, 28-34, and 36-42 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-26, 28-34, and 36-42 were rejected under 35 U.S.C. 103(a) as being unpatentable over McMichael (US 2004/0139010 A1) and in view of Lyftogt (US 2006/0229961 A1) and in further view of Ma et al (US 8,036,226).  

Regarding claim(s) 24, 32, and 40:
McMichael teaches:
a gateway processor programmed to communicate with an originator of each of the input files; (McMichael:  Fig. 6. Item 600 represents a gateway processor in communication with an originator of input files.)
a node cluster comprising a cluster database and said plurality of node-cluster nodes, (McMichael:  pgh 12, “Typically a funding account is a demand deposit account (DDA) which can be debited via the Federal Reserve’s Automated Clearinghouse (ACH).  The ACH is a node cluster comprising a cluster database (i.e. network) that connects financial institutions.) 
each node-cluster node of said plurality of node-cluster nodes programmed to execute:  an inbound process programmed to: receive respective portions of the input files routed through the load balancer; (McMichael:  pgh 170, “A subscriber…interacts with the subscriber processors…through user input/output mechanisms…”)
extract input data records from the input file, each of the input data records comprising data for a plurality of input fields; (McMichael:  pgh 216, “…use this received data to populate the subscriber profile database…”)
and store the input data records in said cluster database; (McMichael:  pgh 4, “…each electronic biller ‘A’ through ‘M’ maintains information about each of their customers in databases 101 through 102.”)
and a core process; (McMichael:  pgh 302, “Fig. 22 depicts functionality of the Auto Activation Engine 761, also known as payor matching.”)
a warehouse database storing a plurality of destination records, (McMichael:  pgh 4, “…each electronic biller ‘A’ through ‘M’ maintains information about each of their customers in databases 101 through 102.”)
each of the destination records comprising data for a plurality of destination fields, wherein the plurality of destination fields correspond to the plurality of input fields; (McMichael:  pgh 216, “…use this received data to populate the subscriber profile database…”)
McMichael does not teach, however, Lyftogt teaches:  
a warehouse node programmed to execute a matching engine programmed to access the stored input data records in said cluster database and, for each stored input data record: compare the data in the plurality of input fields to the data in the destination fields of each of the destination records; 4PATENT21652-01273(Lyftogt:  pgh 13, “…if a presented name and account do not match up with data stored in the database…”)
generate a match score for each of the destination records based on the comparison of the data; (Lyftogt:  pgh 26, “Exemplary risk management indications…include a score, a confidence level indicator, and/or a flag.”)
generate a list of candidate destination records by ranking the match score for each destination record; (Lyftogt:  pgh 26, “The risk management indication…which may be quantitative and/or qualitative, provides an indication of the degree of risk…”)
and transmit the list of candidate destination records and the corresponding match scores to the cluster database, wherein the stored input data record is updated to include the list of candidate destination records and the corresponding match scores; (Lyftogt:  pgh 26, “…the risk management system…sends the risk management indication…to the party that issued the risk management request.”)
wherein the core process of said each node-cluster node of said plurality of node-cluster nodes is programmed to, for each updated stored input data record: compare, for each of the candidate destination records, a format of the data in at least one of the input fields to a mask associated with the corresponding destination field; adjust the match score of the candidate destination record based on the comparison to the mask; (Lyftogt:  pgh 23, “The data acquisition application…optionally preprocesses (e.g. parses and/or reformats) the data before storing it…”)
generate an output record including the data from the destination fields of the candidate destination record having the highest adjusted match score; and transmit the output record to the gateway processor.  (Lyftogt:  pgh 26, “…the risk management system…sends the risk management indication…to the party that issued the risk management request.”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the communication technique of McMichael to include the risk evaluation method of Lyftogt in order to “…thwart fraudulent activity and identify transactions involving users with poor payment histories, thereby reducing risks in the payment process.” (Lyftogt:  pgh 13).  McMichael/Lyftogt does not teach the remaining limitations.  However, Ma teaches:
a load balancer programmed to receive the input files from said gateway processor and distribute portions of each received input file to one of a plurality of node-cluster nodes. (see Ma:  Abstract; Fig. 2.  The switch (item 22) and interfaces (items 20A – 20N) represent the distribution of processing in a node-based architecture.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified McMicheal/Lyftogt to include the load balancing of Ma in order to “…easily adapt to changes in available bandwidth...” (Ma:  col 4, lines 45-50).

Regarding claim(s) 25, 33, and 41: 
The combination of McMichael/Lyftogt/Ma, as shown in the rejection above, discloses the limitations of claims 24, 32, and 40, respectively.  Lyftogt further teaches:
wherein said warehouse node is further programmed to execute a monitor process programmed to: detect the storage of the input data records in said cluster database; and in response to detecting the storage of each input data record, execute a call to the matching engine for the detected stored input data record.  (Lyftogt:  pgh 13)  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the communication technique of McMichael to include the risk evaluation method of Lyftogt in order to “…thwart fraudulent activity and identify transactions involving users with poor payment histories, thereby reducing risks in the payment process.” (Lyftogt:  pgh 13).  

Regarding claim(s) 26, 34, and 42: 
The combination of McMichael/Lyftogt/Ma, as shown in the rejection above, discloses the limitations of claims 24, 32, and 40, respectively.  McMichael further teaches:
wherein: the matching engine is further programmed to, after transmitting the list of candidate destination records and the corresponding match scores to said cluster database for the stored input data records, update a status flag in the cluster database; (McMichael:  pgh 295)
and the core process is further programmed to: monitor said cluster database for the update to the status flag;  (McMichael:  pgh 283)
perform the comparing of the format of the data in the at least one of the input fields to the mask in response to detecting the updated status flag.  (McMichael:  pgh 361)

Regarding claim(s) 28 and 36: 
The combination of McMichael/Lyftogt/Ma, as shown in the rejection above, discloses the limitations of claims 24 and 32, respectively.  McMichael further teaches:
wherein the inbound process is further programmed to tag each of the extracted input data records from the input file with an identical batch ID.  (McMichael:  pgh 67)

Regarding claim(s) 29 and 37: 
The combination of McMichael/Lyftogt/Ma, as shown in the rejection above, discloses the limitations of claims 28 and 36, respectively.  McMichael further teaches:
wherein the core process is further programmed to transmit the output record to the gateway processor in at least one output file, wherein the at least one output file 6PATENT21652-01273batches multiple output records corresponding to multiple input records sharing the identical batch ID.  (McMichael:  pgh 67)

Regarding claim(s) 30 and 38: 
The combination of McMichael/Lyftogt/Ma, as shown in the rejection above, discloses the limitations of claims 29 and 36, respectively.  McMichael further teaches:
the core process is further programmed to compare the adjusted match scores to a matching threshold; and the at least one output file includes: a first output file that includes output records for which the adjusted match score meets or exceeds the matching threshold; and a second output file that includes output records for which the adjusted match score is less than the matching threshold.  (McMichael:  pgh 300)

Regarding claim(s) 31 and 39: 
The combination of McMichael/Lyftogt/Ma, as shown in the rejection above, discloses the limitations of claims 24 and 32, respectively.  McMichael further teaches:
wherein said cluster database and said warehouse database are implemented in a common logical database managed by a common relational database management system.  (McMichael:  pgh 241)


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Bayliss (US 8,266,168) discloses a database system and method for linking records and entity representations with sufficiently high confidence.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, MICHAEL ANDERSON can be reached at 571.270.0508.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        May 31, 2022

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691